DETAILED ACTION
Claims 1-20 are pending in this application. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrating into practical application or significantly more.

Regarding claims 1, 8 and 14, claims 1, 8 and 14 are rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer functions such as “comparing and validating” routinely used in information technology field. None of the steps recited in claims 1, 8 and 14 transform the nature of the claim into patent-eligible subject matter. As a result, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing device to perform “comparing and validating,” steps amounts to no more than mere instructions to apply the exception using a generic computer 
 Regarding claims 2-7, 9-13, 15-20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mulhearn et al (“Mulhearn,” US 20160036798) and further in view of Tussy et al (“Tussy,” US 20200042685). 

Regarding claim 1, Mulhearn discloses a system for executing automated image authentication and external database verification, the system comprising: 
a memory device with computer-readable program code stored thereon; (Mulhearn, [0004], non-volatile storage medium [a memory device] with computer executable instructions [computer-readable program code stored thereon). 
a communication device; (Mulhearn, [0058], wireless device [communication device]). 
and a processing device operatively coupled to the memory device and the communication device, (Mulhearn, [0004] & [0087] describes a processor operatively coupled to a non-volatile storage medium [memory device] and the wireless device [communication device]). 
wherein the processing device is configured to execute the computer-readable program code to: (Mulhearn, [0004] describes a processor is configured to execute computer executable instructions)
receive an authentication request from a user; (Mulhearn, [0016], FIG 4 and [0090]-[0091] describe receiving an authentication request from a user)
based on the authentication request, (Mulhearn, [0016], FIG 4 and [0090]-[0091] describe based on the authentication request)
receive authentication data from the user; (Mulhearn, [0022] [0073] & [0084] describes receiving authentication data from the user)
access a third party database, (Mulhearn, [0038] describes accessing a third party referential database)
(Mulhearn, [0038] describes the third party database comprising overlapping mobile user profile records plus subscriber identification data from mobile carriers to find the sought party [third party data] associated with the user)
Mulhearn fails to explicitly disclose compare the authentication data from the user with the third party data associated with the user; and based on comparing the authentication data from the user with the third party data associated with the user, validate the authentication request.
However, in an analogous art, Tussy discloses compare the authentication data from the user with the third party data associated with the user; (Tussy, [0024], [0030], [0358], 2748, FIG 27; FIG 33 and [0361] describe comparing the authentication data which is an image from the user with the current and stored image data [third party data] associated with the user)
and based on comparing the authentication data from the user with the third party data associated with the user, (Tussy, [0024], [0030], [0358], 2748, FIG 27; FIG 33 and [0361] describe and based on comparing the authentication data from the user which is an image with the new image and the stored image associated with the user)
validate the authentication request (Tussy, [0267], [0270], [0069], FIG 33, and  [0357]-[0361] which describes FIG 33 for validating the authentication request by a third party that uses a verification server)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Tussy with


Regarding claim 6, Mulhearn and Tussy disclose the system according to claim 1. 
Tussy further discloses wherein validating the authentication request comprises: 
generating an authentication score associated with the authentication request; (Tussy, [0159], [0172] & [0267] describes creating an authentication score associated with an authentication request)
detecting that the authentication score is above a defined threshold; (Tussy, [0267], [0272] & [0240], describes detecting that the authentication score is above a threshold) 
and granting the authentication request (Tussy, [0267], [0270], [0272] describe granting the authentication request)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Tussy with
the method and system of Mulhearn to include wherein validating the authentication request comprises: generating an authentication score associated with the authentication request; detecting that the authentication score is above a defined 

Regarding claim 8, claim 8 is directed to a computer program product comprising at least one non-transitory medium. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Regarding claim 13, claim 13 is directed the computer program product according to claim 9. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Regarding claim 14, claim 14 is directed to a computer-implemented method. Claim 14 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Regarding claim 19, claim 19 is directed the computer-implemented method according to claim 15. Claim 19 is similar in scope to claim 6 and is therefore rejected under similar rationale. 

Claims 2, 4-5, 9, 11-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mulhearn et al (“Mulhearn,” US 20160036798) in view of Tussy .  

Regarding claim 2, Mulhearn and Tussy disclose the system according to claim 1. 
Mulhearn and Tussy fail to explicitly disclose wherein receiving authentication data from the user comprises: capturing one or more images of an identification object received from the user; and extracting the authentication data from the one or more images.
However, in an analogous art, Sweeney discloses wherein receiving authentication data from the user comprises: capturing one or more images of an identification object received from the user; (Sweeney, [0023], captures an image of either the front or back face of a driver’s license). 
and extracting the authentication data from the one or more images, (Sweeney, [0059], the processor may be configured to extract data elements such as e.g. the name, date of birth, address, driver’s license number, issue date, expiration date, passport information, criminal record information or any other information stored based on the scanner signal). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Sweeney with
the method and system of Mulhearn and Tussy to include wherein receiving authentication data from the user comprises: capturing one or more images of an identification object received from the user; and extracting the authentication data from 

Regarding claim 4, Mulhearn, Sweeney and Tussy disclose the system according to claim 2. 
Tussy further discloses wherein the authentication data comprises a past image of the user, (Tussy, [0024] describes authentication comprises comparing at least one image of the customer’s face to a previously captured image of the customer’s face [past image of the user] which is part of the stored authentication data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Tussy with
the method and system of Mulhearn to include wherein computer-readable program code further causes the processing device to: capture a current image of the user; and compare the current image of the user with the past image of the user. One would have been motivated to provide a facial recognition authentication environment for enrolling and authenticating a user in an authentication system via a user’s mobile computing device (Tussy, [0005] & [0073]).

Regarding claim 5, Mulhearn, Sweeney and Tussy disclose the system according to claim 4, 
Tussy further discloses wherein computer-readable program code further causes the processing device to: capture a current image of the user; (Tussy, [0074], a user may have a mobile device that can capture a picture of the user such as an image of the user’s face)
and compare the current image of the user with the past image of the user (Tussy, [0024] describes authentication comprises comparing at least one image of the customer’s face to a previously captured image of the customer’s face which is part of the stored authentication data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Tussy with
the method and system of Mulhearn to include wherein computer-readable program code further causes the processing device to: capture a current image of the user; and compare the current image of the user with the past image of the user. One would have been motivated to provide a facial recognition authentication environment for enrolling and authenticating a user in an authentication system via a user’s mobile computing device (Tussy, [0005] & [0073]).

Regarding claim 9, claim 9 is directed the computer program product according to claim 8. Claim 9 is similar in scope to claim 2 and is therefore rejected under similar rationale. 

Regarding claim 11, claim 11 is directed the computer program product according to claim 9. Claim 11 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Regarding claim 12, claim 12 is directed the computer program product according to claim 9. Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale. 

Regarding claim 15, claim 15 is directed the computer-implemented method according to claim 14. Claim 15 is similar in scope to claim 2 and is therefore rejected under similar rationale. 

Regarding claim 17, claim 17 is directed the computer-implemented method according to claim 15. Claim 17 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Regarding claim 18, claim 18 is directed the computer-implemented method according to claim 15. Claim 18 is similar in scope to claim 5 and is therefore rejected under similar rationale. 


Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulhearn et al (“Mulhearn,” US 20160036798), Tussy et al (“Tussy,” US 202000042685) in view of Sweeney et al (“Sweeney,” US 20190258838) and further in view of Carr et al (“Carr,” US 20040158724).  

Regarding claim 3, Mulhearn, Tussy and Sweeney disclose the system according to claim 2. 
Mulhearn, Tussy and Sweeney fail to explicitly disclose wherein the authentication data comprises one or more security elements associated with the identification object. 
However, in an analogous art, Carr discloses wherein the authentication data comprises one or more security elements associated with the identification object, (Carr, [0032] & [0053] describes wherein the authentication data comprises one or more watermarks [security elements] associated with a driver’s license)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Carr with
the method and system of Mulhearn, Tussy and Sweeney to include wherein the authentication data comprises one or more security elements associated with the identification object. One would have been motivated to provide method and system for verification and authentication of a digital image (Carr, [0032]).  

Regarding claim 10, claim 10 is directed the computer program product according to claim 9. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale. 

Regarding claim 16. 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mulhearn et al (“Mulhearn,” US 20160036798) in view of Tussy et al (“Tussy,” US 202000042685) and further in view of Sokolov et al (“Sokolov,” US 10284556).  

Regarding claim 7, Mulhearn and Tussy disclose the system according to claim 1. 
Mulhearn and Tussy fail to explicitly disclose wherein validating the authentication request comprises: detecting that the authentication data received from the user matches data associated with a known unauthorized user; reject the authentication request; and automatically prevent the user from submitting additional authentication requests.
However, in an analogous art, Sokolov discloses wherein validating the authentication request comprises: detecting that the authentication data received from the user matches data associated with a known unauthorized user; (Sokolov, Col. 10, Lines 51-66 describes detecting that the authentication data received from the user matches data associated with a suspicious authentication request made by a user)
reject the authentication request; (Sokolov, Col. 2, Lines 23-24, performing a security action may include rejecting the authentication request)
and automatically prevent the user from submitting additional authentication requests, (Sokolov, Col. 10, Lines 51-66 describes preventing the user from submitting additional authentication requests)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Sokolov with


Regarding claim 20, claim 20 is directed the computer-implemented method according to claim 14. Claim 20 is similar in scope to claim 7 and is therefore rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES J WILCOX/           Examiner, Art Unit 2439          


/JAHANGIR KABIR/           Primary Examiner, Art Unit 2439